United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3740
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Willie Gill Williams

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Hot Springs
                                  ____________

                           Submitted: November 12, 2018
                              Filed: January 28, 2019
                                    [Published]
                                  ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

        Willie Gill Williams pleaded guilty to one count of being a felon in possession
of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). At sentencing, the
district court1 adopted the presentence investigation report, to which Williams did not
object, and calculated an advisory Guidelines range of 30 to 37 months of
imprisonment. Williams requested a downward variance, arguing that the only reason
he had possessed the firearm was to remove it from a house where children could
access it. He also asked for drug and mental health treatment. The district court
noted that Williams had previously been convicted of unlawful possession of a
firearm and therefore “knew [he was] not supposed to possess this gun[, e]ven though
[he] may have had good intentions of possessing it.” The court imposed a 34-month
term of imprisonment and 3-year term of supervised release, and recommended drug
and mental health treatment. Williams appeals, challenging the substantive
reasonableness of the sentence.

       We review the substantive reasonableness of a sentence for abuse of discretion.
United States v. Johnson, 812 F.3d 714, 715 (8th Cir. 2016) (per curiam). “A
sentencing court abuses its discretion if it fails to consider a relevant factor that
should have received significant weight, gives significant weight to an improper or
irrelevant factor, or considers only the appropriate factors but commits a clear error
of judgment in weighing those factors.” Id. (quoting United States v. Cook, 698 F.3d
667, 670 (8th Cir. 2012)). A within-Guidelines sentence is presumed reasonable.
United States v. Chavarria-Ortiz, 828 F.3d 668, 672 (8th Cir. 2016).

       Williams has not rebutted the presumption that his within-Guidelines sentence
was reasonable. The district court took into consideration the sole mitigating factor
presented by Williams—that he possessed the firearm for a good reason. The court
discussed the factors set forth in 18 U.S.C. § 3553(a), including its observations that
“this conduct is repeated conduct,” and that the time Williams previously spent in



      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.

                                         -2-
prison had not deterred him from committing the instant offense. Under these
circumstances, the sentence was not unreasonable.

     The district court’s judgment is affirmed.
                      ______________________________




                                    -3-